COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 IN THE INTEREST OF E. O., A                    §                   No. 08-19-00261-CV
 CHILD.
                                                §                      Appeal from the

                                                §                     65th District Court

                                                §                 of El Paso County, Texas

                                                §                   (TC#2018DCM1157)

                                                §

                                    DISSENTING OPINION

       I concur with the majority’s assessment with respect to the Anders brief filed in Mother’s

appeal, and I join the majority opinion as to Mother. I also do not necessarily disagree with the

majority opinion’s analysis as to Alleged Father. If I believed that we were able to reach the merits

of this dispute, I would likely vote to join the majority’s analysis, as I find no flaw in its logic.

However, I continue to believe that Alleged Father did not timely filed his appeal and that the

previous panel’s decision was erroneous for the reasons I stated in my dissent to the dismissal

opinion. See In re E.O., No. 08-19-00233-CV, 2019 WL 6111391, at *5-*6 (Tex.App.—El Paso

Nov. 18, 2019, no pet.) (op. on reconsideration) (Rodriguez, J., dissenting). Further, because

subject-matter jurisdiction is essential to a court’s authority to dispose of cases and may be raised
at any time, even sua sponte,1 and because the law of the case doctrine does allow a panel to

reconsider a previous decision as a matter of discretion,2 I do not believe the law of the case

doctrine would bind us to the previous panel’s decision here. I would again vote to dismiss Alleged

Father’s appeal.

           Ultimately, the majority’s position that this case should be affirmed on the merits and my

position that this case should be dismissed for want of jurisdiction lead to the same outcome in this

case as a practical matter—the termination order would stand as to Father under either theory,

freeing E.O. for a potential adoption. But even though we end up arriving at the same destination,

because I feel the need to reiterate my previous position in this case, even if only for the sake of

consistency, I must respectfully dissent from colleagues’ well-reasoned majority opinion as to the

specific issue of jurisdiction over Alleged Father’s appeal.



                                                      YVONNE T. RODRIGUEZ, Justice
January 17, 2020




1
    City of El Paso v. Waterblasting Tech., Inc, 491 S.W.3d 890, 904 (Tex.App.—El Paso 2016, no pet.).
2
 Roman v. Ramirez, 573 S.W.3d 341, 348 (Tex.App.—El Paso 2019, pet. denied)(noting that a panel can decline to
apply the law-of-the-case doctrine if it finds that the earlier decision was “clearly erroneous”).

                                                          2